DETAILED ACTION
	Claims 1-5 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on 12/17/2020 is acknowledged.
Since no rejection over prior art is raised for any of claims 1-3, in the interest of compact prosecution no claims are presently withdrawn and Groups I and II are rejoined and examined herein.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  It is noted that the priority application CZPV 2017-537 appears to be bilingual including English such that the English portion of the priority document is considered for determining priority for the claims.

 
Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Objections
Claims 2-5 are objected to because of the following informalities:  
Claims 2-5 recited “col 1 (SEQ ID NO: 1) and col 2 (SEQ ID NO: 2), with molecular weight of 116 and 126 kDa.”  Since recited “SEQ ID NO: 1” and “SEQ ID NO: 2” appear to be positive limitations of the claims, “SEQ ID NO: 1” and “SEQ ID NO: 2” should not be recited in parenthesis.  Since the claims recite molecular weights of 116 and 126 kDa that correspond to the molecular weights of SEQ ID NOS: 1 and 2, respectively, the broadest reasonable interpretation of claims 2-5 is that the recited col1 consists of SEQ ID NO: 1 and the recited col2 consists of SEQ ID NO: 2 without any additional sequences that would increase the molecular weight to be more than 116 and 126 kDa, respectively.  As such, no rejection under 35 U.S.C. 112(b) is raised.  However, the positive limitations of the claims being “SEQ ID NO: 1” and “SEQ ID NO: 2” should not be recited in parenthesis.
Appropriate correction is required.


Claim Interpretation
Claims 4 and 5 recite “a mixture of two collagenases, col 1 (SEQ ID NO: 1) and col 2 (SEQ ID NO: 2), with molecular weight of 116 kDa and 126 kDa, produced by the bacterial strain Clostridium histolyticum CCM 8656 according to the method of claim 2 [or 3].”  The term “produced by” is in the form of a past participle verb tense indicating how the collagenases of SEQ ID NOS: 1 and 2 are produced and is not interpreted as reciting that the active steps of claim 2 or 3 are actually performed for embodiments of claims 4 and 5.  Rather, reference to claims 2 and 3 in claims 4 and 5, respectively, appear to be recited only to indicate the methodology used to produce the collagenases of SEQ ID NOS: 1 and 2 as a product-by-process wherein collagenases of SEQ ID NOS: 1 and 2 can be formed by other methods than the methods of claims 4 and 5.  Similarly regarding “clostripain, produced by the bacterial strain Clostridium histolyticum CM8656 according to the method of claim 3,” such clostripain is recited as a product-by-process in claim 5 and encompasses clostripain having the same structure but made by methodology other than the method of claim 3.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).
Further, it is noted that claims 2-5 are not interpreted as requiring any specific amounts, concentrations or ratios of any collagenase or clostripain.  Claims 2-5 all recite methods defined with the open transitional phrase “comprising” that does not exclude the performance of additional unrecited steps such as purifying any produced collagenase or clostripain.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dendo et al. (Synergistic effect of neutral protease and clostripain on rat pancreatic islet isolation, Transplantation 99 (2015): 1349-55) (see IDS) as evidenced by Fukushima et al. (WO 2010/058707 A1), Fukushima et al. (U.S. 2011/0294192 A1) and Dargatz et al. (The heterodimeric protease clostripain from Clostridium histolyticum in encoded by a single gene, Mol. Gen. Genet. 240 (1993): 140-45).
Dendo et al. describe that the “current combination used for islet isolation comprises collagenase subtypes (collagenase G [ColG] and collagenase H [ColH]), neutral protease, and various poorly characterized components. Collagenases are the main components of the islet isolation enzyme combination and are produced by Clostridium histolyticum (Ch).”  Dendo et al., pages 1349-50, bridging columns.  “In this study, we examined the synergistic effects of highly purified recombinant CP, highly purified recombinant ChNP and TLA-free collagenase (highly purified recombinant ColG and ColH) on rat islet isolation,” which is contacted with pancreatic tissue to digest.  
Dendo et al., page 1350, left column, describe that “The recombinant ColG and ColH were separately produced by genetically modified Escherichia coli transfected with ColG or ColH genes isolated from Ch as described previously,” with citation to WO 2010/058707 (endnote 17 of Dendo et al.).  WO 2010/058707 is as also published in English as U.S. 2011/0294192 A1.  U.S. 2011/0294192, para. [0052], evidences that “Any collagenase derived from Clostridium histolyticum can be used, but particularly the use of the collagenase G of any one of SEQID NOS: 1 and 2, or the collagenase H of any one of SEQID NOS: 5 and 6 is desirable” such that U.S. 2011/0294192 evidences that ColG and ColH described by Dendo et al. are SEQ ID NOS: 1 and 2 and SEQ ID NOS: 5 and 6, respectively.  SEQ ID NO: 2 of U.S. 2011/0294192 has point mutations relative to SEQ ID NO: 1 of U.S. 2011/0294192 such that SEQ ID NO: 1 of U.S. 2011/0294192 represents the native ColG as discussed by Dendo et al. which is identical to recited SEQ ID NO: 2.  See U.S. 2011/0294192, para. [0078].  Similarly, SEQ ID NO: 6 of et al. which is identical to recited SEQ ID NO: 1.  See U.S. 2011/0294192, para. [0102].  As such, Dendo et al. by citation to WO 2010/058707 also published as U.S. 2011/0294192 describes that the recombinant ColG described therein has recited SEQ ID NO: 2 and the recombinant ColH described therein has recited SEQ ID NO: 1.  It is noted that Clostridium histolyticum is a prokaryotic bacterium such that it appears that any enzyme/protein produced by C. histolyticum CCM 8656 does not have any post-translational modification such that recombinantly produced collagenases having SEQ ID NOS: 1 and 2 would be expected to be structurally identical to such collagenases having SEQ ID NOS: 1 and 2 produced by C. histolyticum CCM 8656 including having a molecular weight of 116 KDa and 126 kDa, respectively, which is the molecular weight inherent to SEQ ID NOS: 1 and 2, respectively.
Regarding clostripain as recited in claim 5, Dendo et al., abstract, explain that “we focused on clostripain (CP), since it is one of the main proteases in Clostridium histolyticum which possesses tryptic-like activity.” “In the present study, recombinant enzymes (ColG, ColH, ChNP, and CP) and TL (Peptide institution Inc, Osaka, Japan) were used to prepare highly pure enzyme blends.” Dendo et al., page 1350, left column. As such, Dendo et al. explain that the clostripain (CP) used in the studies described therein is clostripain from C. histolyticum.  The evidence of record indicates that clostripain produced by any strain of C. histolyticum is structurally the same.  For example, Dargatz et al., abstract, describe that “Clostripain (EC 3.4.22.8) is a heterodimeric cysteine endopeptidase with strict specificity for Arg-Xaa peptidyl bonds. It is secreted by Clostridium histolyticum strains.” As such, there is an expectation in the art that various strains of C. histolyticum produce the same clostripain having the amino acid sequence shown in Fig. 1 of Dargatz et al. such that the evidence of record indicates that the clostripain taught by Dendo et al. and clostripain produced by C. histolyticum CCM 8656 are the same. The specification, page 8, describes that “The strain Clostridium histolyticum CCM 8656 is strongly proteolytic and produces considerable amounts of various proteolytic enzymes including collagenase, elastinase, neutral proteases and clostripain”; however, the specification does not indicate that any produced collagenase, elastinase, neutral protease and clostripain produced by Clostridium histolyticum CCM 8656 is structurally different from those enzymes produced by different C. histolyticum strains.
et al. teach that “The same amount of collagenase (ColG, 2.03 mg; ColH, 1.29 mg) was used in all of the experimental groups (n = 12/group). . . . The standard amount of CP [clostripain] was adjusted to equal that of the crude collagenase from Ch using Bz-L-Arg-pNA as a substrate.” Dendo et al., page 1350, right column. “The same amount of collagenase was used in all four groups (TL, ChNP, TL+CP and ChNP+CP; n = 12/group).” Dendo et al., abstract.  As such, as described each experimental group of Dendo et al. includes ColG and ColH.  Rat pancreatic tissues were divided into small pieces and incubated (i.e. digested) with under four conditions being ColG and ColG plus TL (thermolysin), ChNP (neutral protease), TL+CP (clostripain), and ChNP+CP.  Dendo et al., paragraph bridging pages 1350-51. “Clostripain had a strong synergistic effect with ChNP, but not with TL. Therefore, ChNP and CP, in combination with collagenase [i.e. the described ColG and ColH] derived from the same bacteria, may effectively increase the isolation efficiency without affecting the quality of islets.  The islets discussed by Dendo et al. are Langerhans islets; for example, Dendo et al., page 1349, left column, cites endnote 6 in describing “islet isolation” wherein reference of endnote 6 of Dendo et al. is titled “Variables in organ donors that affect the recovery of human islets of Langerhans.”
For these reasons, Dendo et al. disclose a method of isolating Langerhans islets by digesting pancreatic tissue with a mixture of collagenases having SEQ ID NOS: 1 and 2 and clostripain, the collagenases and clostripain having the same structure as if produced by the bacterial strain C. histolyticum CCM 8656, to release Langerhans islets from the pancreatic tissue and isolating the released Langerhans islets.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.

Claims 4 and 5 depend from claim 2 and 3 respectively wherein claims 2 and 3 both depend from independent claim 1.  As such, claims 4 and 5 depend from claim 1 through intervening claims 2 and 3, respectively.  Each of claims 2 and 3 recite a method for producing a mixture of two collagenases requiring an active step of “culturing the bacterial strain Clostridium histolyticum CCM 8656 of claim 1.”
 As discussed above under the claim interpretation section, claims 4 and 5 recite “a mixture of two collagenases, col 1 (SEQ ID NO: 1) and col 2 (SEQ ID NO: 2), with molecular weight of 116 kDa and 126 kDa, produced by the bacterial strain Clostridium histolyticum CCM 8656 according to the method of claim 2 [or 3].”  The term “produced by” is in the form of a past participle verb tense indicating how the collagenases of SEQ ID NOS: 1 and 2 are produced and is not interpreted as reciting that the active steps of claim 2 or 3 are actually performed for embodiments of claims 4 and 5.  Rather, reference to claims 2 and 3 in claims 4 and 5, respectively, is interpreted to only indicate the methodology used to produce the collagenases of SEQ ID NOS: 1 and 2 as a product-by-process wherein collagenases of SEQ ID NOS: 1 and 2 can be formed by other methods than the methods of claims 4 and 5.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of 
The rejection under 102 stated above sets forth how the claims 4 and 5 can be infringed without either of 1) practice of the method of any of claim 2 or 3, and 2) without the use of the C. histolyticum strain of claim 1.  As stated above, claim 4 depends from claims 1 and 2 and claim 5 depends from claims 1 and 3.  However, claims 4 and 5, as explained in the rejection under 102 above, can be performed without either of the following such that all of the below elements are elements omitted as positive limitations of claims 4 and 5:
The structure of bacterial strain Clostridium histolyticum deposited under deposit number CCM 8656 as recited in claim 1; and
Active performance of the method step of “culturing the bacterial strain Clostridium histolyticum CCM 8656 of claim 1” as recited in both of claims 2 and 3.
For these reasons, claim 4 fails to include all of the limitations and elements of claims 1 and 2 since claim 4 omits elements 1) and 2) set forth above.  Further for these reasons, claim 5 fails to include all of the limitations and elements of claims 1 and 3 since claim 5 omits elements 1) and 2) set forth above.  Although clams 4 and 5 reference the methods of claims 2 and 3 (that require the features of claim 1), respectively, such reference is limited to only a description of the structure of collagenases having SEQ ID NOS: 1 and 2 as a product-by-process that does not require the performance of the active steps of claims 2 and 3, respectively, such that claims 4 and 5 do not require all of the elements of claims 2 and 3, respectively, nor all of the elements of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite a specifically deposited strain.  Since the strain is essential to the claimed invention, the strain must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  While the recited Clostridium histolyticum strain deposited under CCM 8656 as recited in claim 1 is described in the specification, page 5, to be formed by “selection by long-term passaging” from a mixture of three strains deposited as DSM 627, 1126 and 2158, the precise structure of the claimed strain is not obtainable with the limited experimental description described in the specification.  Further, repetition of the same procedures can result in strains with slight structural variation.  The enablement requirements of 35 U.S.C. 112 may be satisfied by a deposit of the claimed strain.  Accordingly, it is deemed that a deposit of the deposited strain should have been made in accordance with 37 CFR 1.801-1.809.
It is noted that applicants have deposited the organisms but there is no indication in the specification as to public availability.  If the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be available to the public under the conditions specified in 37 CFR 1.808, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:

	2. upon granting of the patent the strain will be available to the public under the conditions specified in 37 CFR 1.808;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.
Regarding claims 4 and 5, as discussed above, claims 4 and 5 appear to not require the recited Clostridium histolyticum strain deposited under CCM 8656 in order to practice those claims.  However, since claims 4 and 5 directly recite producing collagenases as a product of Clostridium histolyticum CCM 8656 the claims are not considered to be enabled in the absence of public availability of Clostridium histolyticum CCM 8656.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652